                      Case 4:19-cr-00109-RSB-CLR Document 74 Filed 07/01/20 Page 1 of 7
GAS 245B          (Rev. 06/18) Judgment in a Criminal Case
DC Custody TSR



                                          UNITED STATES DISTRICT COURT
                                                       SOUTHERN DISTRICT OF GEORGIA
                                                            SAVANNAH DIVISION
             UNITED STATES OF AMERICA                                       )        JUDGMENT IN A CRIMINAL CASE
                                  v.                                        )
                          Holly Clayton                                     )
                                                                            )        Case Number:                4:19CR00109-2
Date of Original Judgment: February 18, 2020                                )
Reason for Amendment: Modification of Restitution                           )        USM Number:                 23178-021
Order (18 U.S.C. § 3664)                                                    )
                                                                            )
                                                                                     Dennis A. O'Brien
THE DEFENDANT:                                                                       Defendant’s Attorney

☒ pleaded guilty to Count                  3
☐ pleaded nolo contendere to Count(s)                          which was accepted by the court.

☐ was found guilty on Count(s)                          after a plea of not guilty.

The defendant is adjudicated guilty of this offense:

Title & Section                   Nature of Offense                                                                    Offense Ended          Count

18 U.S.C. § 2252A(a)(2),          Distribution of child pornography                                                     June 3, 2019             3
18 U.S.C. § 2252A(b)(1)

      The defendant is sentenced as provided in pages 2 through                  7       of this judgment. The sentence is imposed pursuant to the
Sentencing Reform Act of 1984.
☐ The defendant has been found not guilty on Count(s)
☒ Counts 4 and 5 are dismissed as to this defendant on the motion of the United States.
          It is ordered that the defendant must notify the United States Attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to
pay restitution, the defendant must notify the Court and United States Attorney of material changes in economic circumstances.

                                                                                June 24, 2020
                                                                                Date of Imposition of Judgment




                                                                                Signature of Judge

                                                                                R. Stan Baker
                                                                                United States District Judge
                                                                                Southern District of Georgia
                                                                                Name and Title of Judge

                                                                                 July 1, 2020
                                                                                Date
GAS 245B
                       Case 4:19-cr-00109-RSB-CLR Document 74 Filed 07/01/20 Page Judgment
                      (Rev. 06/18) Judgment in a Criminal Case
                                                                                  2 of 7 — Page 2 of 7
DC Custody TSR

DEFENDANT:                   Holly Clayton
CASE NUMBER:                 4:19CR00109-2


                                                                  IMPRISONMENT

          The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
          term of: 144 months. This term shall be served consecutively to any term which may be imposed in the probation revocation in
          Chatham County Superior Court Docket Number CR13-0349-J4, but concurrently with any sentence which may be imposed in
          Chatham County Superior Court Docket Number SPCR19-03076-J1.


     ☒    The Court makes the following recommendations to the Bureau of Prisons:
          It is recommended that the defendant be given credit toward this federal sentence for all time served in custody since
          June 21, 2019, that is not credited toward another sentence. It is further recommended that the defendant be evaluated by
          Bureau of Prisons officials to establish her participation in an appropriate program of sex offender treatment and counseling, an
          appropriate program of substance abuse treatment and counseling, including the Residential Drug Abuse Program (RDAP), and
          an appropriate program of mental health treatment and counseling, during her term of incarceration. Designation to FCI
          Coleman, Florida, is recommended.

     ☒    The defendant is remanded to the custody of the United States Marshal.

     ☐    The defendant shall surrender to the United States Marshal for this district:

         ☐       at                                  ☐     a.m.     ☐ p m.           on                                      .

         ☐       as notified by the United States Marshal.

     ☐    The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

         ☐       before 2 p m. on                                                          .

         ☐       as notified by the United States Marshal.

         ☐       as notified by the Probation or Pretrial Services Office.


                                                                        RETURN
I have executed this judgment as follows:




         Defendant delivered on                                                                to

at                                                        , with a certified copy of this judgment.


                                                                                                         UNITED STATES MARSHAL



                                                                                By
                                                                                                      DEPUTY UNITED STATES MARSHAL
GAS 245B
                   Case 4:19-cr-00109-RSB-CLR Document 74 Filed 07/01/20 Page Judgment
                 (Rev. 06/18) Judgment in a Criminal Case
                                                                              3 of 7 — Page 3 of 7
DC Custody TSR

DEFENDANT:               Holly Clayton
CASE NUMBER:             4:19CR00109-2


                                                        SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of: 15 years.

                                                    MANDATORY CONDITIONS

1.    You must not commit another federal, state, or local crime.
2.    You must not unlawfully possess a controlled substance.
3.    You must refrain from any unlawful use of a controlled substance. You must submit to 1 drug test within 15 days of release
      from imprisonment and at least 2 periodic drug tests thereafter, as determined by the court.
      ☐ The above drug testing condition is suspended, based on the court’s determination that you pose a low risk of future
      substance abuse.   (Check, if applicable.)

4.    ☒ You must cooperate in the collection of DNA as directed by the probation officer.
5.    ☒ You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
      directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which he or she resides,
      works, is a student, or was convicted of a qualifying offense.
6.    ☐ You must participate in an approved program for domestic violence. (Check, if applicable.)
7.    ☒ You must make restitution in accordance with 18 §§ U.S.C. 2248, 2259, 2264, 2327, 3663, 3663A, and 3664.
8.    You must pay the assessment imposed in accordance with 18 § U.S.C. 3013.

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions
on the attached page.
GAS 245B
                   Case 4:19-cr-00109-RSB-CLR Document 74 Filed 07/01/20 Page Judgment
                  (Rev. 06/18) Judgment in a Criminal Case
                                                                              4 of 7 — Page 4 of 7
DC Custody TSR

DEFENDANT:               Holly Clayton
CASE NUMBER:             4:19CR00109-2


                                      STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

  1.   You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
       release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different
       time frame.
  2.   After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
       when you must report to the probation officer, and you must report to the probation officer as instructed.
  3.   You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from
       the court or the probation officer.
  4.   You must answer truthfully the questions asked by your probation officer.
  5.   You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
       arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If
       notifying the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer
       within 72 hours of becoming aware of a change or expected change.
  6.   You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation
       officer to take any items prohibited by the conditions of your supervision that he or she observes in plain view.
  7.   You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
       doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
       you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
       responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least
       10 days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
       becoming aware of a change or expected change.
  8.   You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has
       been convicted of a felony, you must not knowingly communicate or interact with that person without first getting the
       permission of the probation officer.
  9.   If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
 10.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e. anything that
       was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as a nunchakus or
       tasers).
 11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant
       without first getting permission from the court.
 12.   If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
       require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
       person and confirm that you have notified that person about the risk.
 13.   You must follow the instructions of the probation officer related to the conditions of supervision.

U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provide me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.

Defendant’s Signature ____________________________________________________                           Date _____________________
 GAS 245B
                     Case 4:19-cr-00109-RSB-CLR Document 74 Filed 07/01/20 Page Judgment
                   (Rev. 06/18) Judgment in a Criminal Case
                                                                                5 of 7 — Page 5 of 7
 DC Custody TSR

 DEFENDANT:               Holly Clayton
 CASE NUMBER:             4:19CR00109-2


                                          SPECIAL CONDITIONS OF SUPERVISION

1.      You must participate in a substance abuse treatment program and follow the rules and regulations of that program. The probation officer will
        supervise your participation in the program. You must pay the costs of treatment in an amount to be determined by the probation officer, based on
        your ability to pay or availability of third-party payment.

2.      You must submit to substance abuse testing to determine if you have used a prohibited substance. You must not attempt to obstruct or tamper with
        the testing methods.

3.      You must participate in a mental health treatment program and follow the rules and regulations of that program. The probation officer, in
        consultation with the treatment provider, will supervise your participation in the program. You must pay the costs of treatment in an amount to be
        determined by the probation officer, based on your ability to pay or availability of third-party payment.

4.      You must pay the financial penalty in accordance with the Schedule of Payments sheet of this judgment. You must also notify the court of any
        changes in economic circumstances that might affect the ability to pay this financial penalty.

5.      You must submit your person, property, house, residence, office, vehicle, papers, computers (as defined in 18 U.S.C. § 1030(e)(1)), other electronic
        communications or data storage devices or media, to a search conducted by a United States probation officer. Failure to submit to a search may be
        grounds for revocation of release. You must warn any other occupants that the premises may be subject to searches pursuant to this condition. The
        probation officer may conduct a search under this condition only when reasonable suspicion exists that you have violated a condition of supervision
        and that the areas to be searched contain evidence of this violation. Any search must be conducted at a reasonable time and in a reasonable manner.

6.      You must participate in a sex offense-specific treatment program and follow the rules and regulations of that program. The probation officer will
        supervise your participation in the program. You must pay the costs of treatment in an amount to be determined by the probation officer, based on
        ability to pay or availability of third-party payment.

7.      You must submit to periodic polygraph testing at the discretion of the probation officer as a means to ensure that you are in compliance with the
        requirements of your supervision or treatment program.

8.      You must not have direct contact with any child you know or reasonably should know to be under the age of 18, [including] [not including] your
        own children, without the permission of the probation officer. If you do have any direct contact with any child you know or reasonably should
        know to be under the age of 18, [including] [not including] your own children, without the permission of the probation officer, you must report this
        contact to the probation officer within 24 hours. Direct contact includes written communication, in-person communication, or physical contact.
        Direct contact does not include incidental contact during ordinary daily activities in public places.

9.      You must not view or possess any 'visual depiction' (as defined in 18 U.S.C. § 2256), including any photograph, film, video, picture, or computer
        or computer-generated image or picture, whether made or produced by electronic, mechanical, or other means, of 'sexually explicit conduct' (as
        defined in 18 U.S.C. § 2256).

10.     You must not go to, or remain at, any place where you know children under the age of 18 are likely to be, including parks, schools, playgrounds,
        and childcare facilities.

11.     You must not go to, or remain at, a place for the primary purpose of observing or contacting children under the age of 18.

12.      You must not access the Internet except for reasons approved in advance by the probation officer.

13.     You must submit your computers (as defined in 18 U.S.C. § 1030(e)(1)) or other electronic communications or data storage devices or media, to a
        search. You must warn any other people who use these computers or devices capable of accessing the Internet that the devices may be subject to
        searches pursuant to this condition. A probation officer may conduct a search pursuant to this condition only when reasonable suspicion exists that
        there is a violation of a condition of supervision and that the computer or device contains evidence of this violation. Any search will be conducted
        at a reasonable time and in a reasonable manner.

14.     You must allow the probation officer to install computer monitoring software on any computer (as defined in 18 U.S.C. § 1030(e)(1)) you use.

15.      To ensure compliance with the computer monitoring condition, you must allow the probation officer to conduct initial and periodic unannounced
        searches of any computers (as defined in 18 U.S.C. § 1030(e)(1)) subject to computer monitoring. These searches shall be conducted for the
        purposes of determining whether the computer contains any prohibited data prior to installation of the monitoring software; to determine whether
        the monitoring software is functioning effectively after its installation; and to determine whether there have been attempts to circumvent the
        monitoring software after its installation. You must warn any other people who use these computers that the computers may be subject to searches
        pursuant to this condition.
GAS 245B
                    Case 4:19-cr-00109-RSB-CLR Document 74 Filed 07/01/20 Page Judgment
                   (Rev. 06/18) Judgment in a Criminal Case
                                                                               6 of 7 — Page 6 of 7
DC Custody TSR

DEFENDANT:                Holly Clayton
CASE NUMBER:              4:19CR00109-2


                                             CRIMINAL MONETARY PENALTIES

    The defendant must pay the total criminal monetary penalties under the schedule of payments.


                   Assessment               Restitution              Fine                    AVAA Assessment*          JVTA Assessment**
TOTALS           $ 100                      $150,000                                       $ 100

    The determination of restitution is deferred until                              . An Amended Judgment in a Criminal Case (AO 245C)
    will be entered after such determination.

    The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

    If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise
    in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be
    paid before the United States is paid.

Name of Payee                             Total Loss***                                    Restitution           Priority or Percentage
D.T.                                                                                            $150,000                    1




TOTALS                                                                                          $150,000

    Restitution amount ordered pursuant to plea agreement $

    The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
    fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
    to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

    The court determined that the defendant does not have the ability to pay interest and it is ordered that:
          the interest requirement is waived for              fine          restitution.
          the interest requirement for               fine       restitution is modified as follows:

* Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.
** Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
*** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on
or after September 13, 1994, but before April 23, 1996.
GAS 245B
                    Case 4:19-cr-00109-RSB-CLR Document 74 Filed 07/01/20 Page Judgment
                   (Rev. 06/18) Judgment in a Criminal Case
                                                                               7 of 7 — Page 7 of 7
DC Custody TSR

DEFENDANT:                Holly Clayton
CASE NUMBER:              4:19CR00109-2


                                                        SCHEDULE OF PAYMENTS
Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

A    ☒ Lump sum payment of $                   $150,200          due immediately.

          ☐      not later than                                     , or
          ☐      in accordance      ☐ C,        ☐ D,          ☐ E, or    ☐ F below; or
B    ☐ Payment to begin immediately (may be combined with                      ☐ C,         ☐ D, or           ☐ F below); or
C    ☐ Payment in equal                             (e.g., weekly, monthly, quarterly) installments of $                           over a period of
                          (e.g., months or years), to commence                       (e.g., 30 or 60 days) after the date of this judgment; or

D    ☐ Payment in equal                             (e.g., weekly, monthly, quarterly) installments of $                        over a period of
                          (e.g., months or years), to commence                       (e.g., 30 or 60 days) after release from imprisonment to a
          term of supervision; or

E    ☐ Payment during the term of supervised release will commence within                      (e.g., 30 or 60 days) after release from
          imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F    ☐ Special instructions regarding the payment of criminal monetary penalties:




Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
during imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’ Inmate Financial
Responsibility Program, are made to the clerk of the court.


The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

☐     Joint and Several
      Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
      and corresponding payee, if appropriate.


☐     The defendant shall pay the cost of prosecution.

☐     The defendant shall pay the following court cost(s):

☐     The defendant shall forfeit the defendant’s interest in the following property to the United States:

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal,
(5) fine interest, (6) community restitution, (7) JVTA Assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
